                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                  Petitioner,                            8:18CV271

      vs.
                                                     MEMORANDUM
                                                      AND ORDER
DOUGLAS COUNTY, NEBRASKA,
and STATE OF NEBRASKA,

                  Respondents.

       This closed federal habeas matter is before the court on Petitioner Dukhan
Mumin’s (“Petitioner” or “Mumin”) “Request for Relief from Judgment as an
Independent Action Pursuant to Fed. R. Civ. Pro. Rule 60(d)(1)” which the court
construes as a motion. (Filing No. 16.) Mumin’s motion challenges the court’s
decisions which “left in place a judgment originating from the Lancaster County
District Court in case number CR11-954, from filings in this Court under
4:17cv3164, 4:04-cv-3058, 4:16cv3033, and 8:18-cv-271.” (Id. at CM/ECF p. 1, ¶
4.) However, the conviction Mumin challenged in his petition (filing no. 1) was a
conviction in case number 144 878 in the District Court of Douglas County,
Nebraska and is, thus, wholly unrelated to the subject of the present motion. Upon
consideration,

      IT IS ORDERED that Petitioner’s “Request for Relief from Judgment as an
Independent Action Pursuant to Fed. R. Civ. Pro. Rule 60(d)(1)” (filing no. 16),
construed as a motion, is denied.
Dated this 5th day of February, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge




                                  2
